Case: 4:15-cr-00049-CDP Doc. #: 617 Filed: 08/01/19 Page: 1 of 2 PageID #: 3646




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI



                                                            No. 4:15-cr-00049 CDP/DDN
    UNITED STATES OF AMERICA,

                       Plaintiff,                                  NOTICE OF
                                                                  COMPLIANCE
            v.

    ARMIN HARCEVIC,

                    Defendant.




       Comes now Armin Harcevic, by and through undersigned counsel, and provides Notice

to this Court that the letters order by this Court to be provided to counsel for Ramiz Zijad Hodzic

in Docket Text Order No. 616 were provided to counsel via email on Tuesday, July 30, 2019, at

approximately 2:05 p.m.

       Respectfully submitted this 1st day of August, 2019.


                                                                      /s/ Charles D. Swift
                                                                              Chares D. Swift
                                                                     Texas Bar No. 24091964
                                                       Pro Hac Attorney for Armin Harcevic
                                                                Constitutional Law Center for
                                                                         Muslims in America
                                                                833 E. Arapaho Rd, Suite 102
                                                                      Richardson, TX 75081
                                                                      Phone: (972) 914-2507
                                                                         Fax: (972) 692-7454
Case: 4:15-cr-00049-CDP Doc. #: 617 Filed: 08/01/19 Page: 2 of 2 PageID #: 3647




                              CERTIFICATE OF SERVICE

 I HEREBY CERTIFY that on this 1st day of August, 2019, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

 filing to all counsel of record.


                                                               /s/ Charles D. Swift
                                                                         Chares D. Swift
                                                            Pro Hac for Armin Harcevic




                                            2
